In an action for a separation, in which a judgment was entered in favor of the plaintiff wife on May 21, 1959, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County, dated May 7, 1962, as denied her motion, made pursuant to section 1170 of the Civil Practice Act: (a) to modify said judgment by increasing the amount awarded to her for her support and for the support of the children of the marriage; and (b) to refer “ the matter of the defendant’s income to an Official Referee to hear and report thereon ”. Plaintiff contends that her motion should not have been denied without a hearing. Order, insofar as appealed from, affirmed, without costs (Meyer v. Meyer, 5 A D 2d 655; Kunker v. Kunker, 230 App. Div. 641). Beldock, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.